Aguiar, J.
This appeal raises the issue of whether the judge abused his discretion by failing and refusing to hear the defendant’s motions for clarification and reconsideration, which seek a revision of the amount of judgment awarded to the plaintiff when the motions were filed nearly four years after judgment.
We find there was no error.
In 1992, a complaint was filed in the Superior Court by the plaintiff against the defendant for alleged condominium fees. The suit was later transferred to the District Court and tried without a jury. Judgment for the plaintiff was entered on July 1,1993. A timely motion for a new trial was filed by the defendant and denied by the Court on July 14, 1993. The parties were notified of this action on July 19, 1993. The defendant’s motion to file an appeal late was heard and denied by the court on August 3,1993. The defendant filed a motion to vacate the judgment on September 1,1993. The motion was denied by the court on October 28,1993. An execution was issued to the plaintiff on December 6,1993.
Nearly four years later, on or about October 17,1997, the defendant filed a motion for clarification of the judgment and a request for a hearing in which it appears that certain items of costs taxed against her in 1993 were questioned for the first time.
After reviewing the papers, the court denied the motion without a hearing on April 3,1998. On or about May 15,1998, the defendant filed a motion for reconsideration and a further request for a hearing.
The court found that, “there is no basis for this court to schedule a hearing in this matter or to consider the defendant’s motion for clarification. The time has long since passed for a motion seeking an amendment to or alteration of the judgment. See Mass. R. Civ. R, Rule 59 (e). Motions for relief from a judgment must be filed within a reasonable time after entry of judgment (and in some cases within one year of the entry of judgment). See Mass. R. Civ. R, Rule 60(b). The determination of what is a reasonable time is left to the discretion of the court. Parrell v. Keenan, 389 Mass. 809, 815 (1983). A motion for relief from judgment filed nearly four years after entry of judgment in circumstances in which there is no showing as to why it could not have been filed years earlier is not filed within a reasonable time. See Gottsegan v. Gottsegan, 397 Mass 617, 628-629 (1986).”
The court denied the motion for reconsideration without a hearing on May 29,1998.
We find there was no error.
There was no abuse of discretion by the court. We find that the decision by the court was not clearly erroneous.
For all of the above reasons, the appeal is dismissed.